Upon the pleadings the plaintiffs were bound to prove that they raised $10,000 within a year from the date of the Boardman note, for the purpose of *Page 676 
building a church. They claimed that $6,000 of this sum was raised within the time, by the appropriation, by the Standing Committee of the Diocese of Connecticut, of a legacy from a Mrs. Terry. The entire evidence in the case is certified as a part of the record. From this it appears that Hatch learned that Mrs. Lucretia Terry had left a bequest of $6,000 to the Standing Committee, and he wrote to the bishop asking him to present the claims of St. Paul's Church, and to ask the committee to give that bequest toward making up the sum of $10,000. At a meeting of this committee held on February 18th, 1907, at which the bishop and all the members of the committee were present, "it was, among other things, unanimously agreed as follows: That when the legacy of Mrs. Lucretia Terry of $6,000 to the Bishop and Standing Committee shall become available, so much of the same as shall be necessary to secure the conditional gift of $20,000 from Mrs. Lucy H. Boardman shall be appropriated for the use of St. Paul's Church, Willimantic." The bishop notified Mr. Hatch of this action of the committee. No part of the $6,000 has ever been paid to the plaintiffs. This was the only evidence introduced upon the trial tending to support the plaintiffs' claim that they had raised $6,000 from the Standing Committee, except that there was proof that at some time — whether before or after March 27th, 1907, did not appear — $6,000 received from the Terry estate was on deposit in a Hartford bank subject to the order of the Bishop and the secretary of the Standing Committee. The jury were instructed that in order to find that the plaintiffs had raised the $10,000, they must at least find that the money had been paid to the mission, or that good, substantial, bona fide subscriptions or obligations had been made to it for that sum within the year.
The plaintiffs did not and cannot complain of these instructions. In determining whether the verdict should have been set aside, the evidence must be viewed, as the *Page 677 
jury must have viewed it, in the light of the instructions given. But, so viewed, it does not support the verdict.
The subscriptions and obligations which the jury were permitted to treat as equivalent to money raised, were subscriptions and obligations legally binding the obligors to pay and such as would be enforcible at law, not mere moral or honorary obligations. The action of the Standing Committee did not bind them to pay $6,000 absolutely at any time. It was not even a present appropriation of the particular fund to which it referred, the legacy; but merely an agreement that in the future, when it should become available, they would appropriate to the plaintiffs' use such part of it as should then be necessary to secure the Boardman gift. Thus it was not an absolute obligation to pay money, but, at most, a promise, if and when a certain fund should become available, to appropriate a part thereof to the use of the plaintiffs. The legacy might fail and never become available, in which case there would be no legal obligation resting upon the committee to pay anything. Such a conditional obligation did not fulfil Mrs. Boardman's requirement that the money should be raised within one year. Bates College v. Bates, 135 Mass. 487,488; New York Exchange Co. v. De Wolf, 31 N.Y. 273, 279. It is unnecessary to consider the other grounds upon which it is claimed that the verdict was against the evidence. It was essential to a recovery upon either count, that the plaintiffs should prove that the sum of $10,000 had been raised. Having failed to establish this fact, the verdict should have been set aside.
The defendants claimed that the evidence showed that there was no consideration for the note. The court instructed the jury, as to the second count, that a promise to donate money to a charitable or religious organization, either by subscription or by giving a note, could not be enforced unless some consideration therefor existed, and that to support the contract of subscription claimed, *Page 678 
they must find either that a benefit accrued to Mrs. Boardman by signing the note, or that a loss, trouble or inconvenience accrued to the plaintiffs or one of them; but as to the first count it charged, in substance, that there could be a recovery regardless of the claim of want of consideration. The defendants had requested a charge as to both counts substantially like the charge given as to the second count, and they complain of the court's refusal to apply it to the first count, and of the charge as given as to that count. It is urged in support of the charge, that as the note is under seal the consideration cannot be questioned. Formerly such an instrument as that declared on in the first count was held to be a specialty and not a note, and the consideration could not for that reason be inquired into. Kennedy v. Howell,20 Conn. 349, 352. Such instruments were then not negotiable in this State, although in some of the other States they were held to be notes and negotiable as such. By the Negotiable Instruments Act of 1897, General Statutes, chapter 234, §§ 4171 and 4176, an instrument like that in question is a negotiable promissory note, and by § 4198 is open to the defense of want of consideration. The charge as given with respect to the second count might, therefore, properly have been given with respect to the first, in view of the claims of the defendants.
The fact that Fields was the agent of Mrs. Boardman at the time she delivered the note to him did not preclude his being the depositary of it in escrow, provided he received it, not in his capacity as agent, but in his individual capacity. There was nothing in the fact of his agency that so identified him with the note that the law will refuse to treat him as a stranger to it, and nothing to prevent his proper discharge of the duties of a depositary of it. Anciently, escrows were confined to writings under seal. The law regarded the delivery of such a writing to the party to whom it was made as an absolute delivery, although it was in fact *Page 679 
to be effective only upon the performance of some condition. It was not permissible to prove the condition, the reason given being, that we are to look to what was done, not what was said — "non quod dictum est, sed quodfactum est inspicitur." 1 Coke on Littleton, [36 a.]. So a delivery in escrow to the agent of the grantee was a present delivery to the grantee, and such delivery to the agent of the grantor was no delivery. The delivery, therefore, had to be to a stranger or third party, and because the delivery to such a person would be of no effect without words explaining it, the conditions upon which it was delivered or deposited might be shown. In later times, instruments other than deeds have been delivered in escrow, and the law does not, at least as to these, hold to its ancient strictness as regards the delivery, although there is considerable conflict in the authorities. A promissory note may, in this State, be delivered to the payee in escrow, to become effective if certain conditions are fulfilled, otherwise to remain ineffective.McFarland v. Sikes, 54 Conn. 250, 251, 7 A. 408; Trumbull v. O'Hara,71 Conn. 172, 177, 41 A. 546; Burns  Smith Lumber Co. v. Doyle,71 Conn. 742, 745, 43 A. 483. Such delivery may of course be made to the payee's agent, and if so, why not to a person holding that relation to the maker of the instrument? No good reason is apparent. The charge took this ground, and was a clear and correct statement of the law relating to this question, properly applied to the facts of the case, and the jury, consistently therewith, must have found that Fields received the note not as Mrs. Boardman's agent, but solely for the purpose of delivering it to Hatch, if the condition should be fulfilled.
The defendants take exception to that part of the charge already referred to wherein the jury were, in effect, told that obtaining subscriptions and obligations for the $10,000 within the year would be equivalent to raising that sum within that time. The defendants had requested the *Page 680 
court to charge that "the term `raise', as used in connection with the said sum of $10,000, means money actually paid to the mission and in its hands, or good, substantial, bona fide subscriptions made to it, or both, for the new church building." The charge was a compliance with this request, except that the words "or obligations" were added after the word "subscriptions." If obtaining subscriptions was a compliance with Mrs. Boardman's condition that the sum should be raised, obtaining legal and enforcible obligations for the whole or any part of it would be equally so. A note or bond would certainly be as strictly money raised as would a subscription. In view of the request, the defendants cannot fairly complain of this part of the charge.
There are numerous assignments of error based upon the court's refusal to charge as requested by the defendants, and in restricting its charge in response to such requests to the second count only. As the questions raised are not likely to become of importance upon a retrial of the case, they need not be further considered here.
The plaintiffs were permitted, against the defendants' objection, to introduce in evidence a letter from Fields to Hatch, written two weeks after the death of Mrs. Boardman, informing him that Mrs. Boardman had arranged to contribute $20,000 toward the building of the church, provided the parish, within one year, contributed $10,000, and in connection therewith Fields was allowed to testify that he gave Hatch the notice because he felt it his duty to do so. The sole ground of the defendants' objection was that Mrs. Boardman being dead, Fields was not her agent in giving the notice. But he was at the time the depositary of the note and one of the executors of her will. The evidence was properly admitted to support the plaintiffs' allegation that Hatch was notified of the terms of the delivery of the note, and of the conditions, and of their claim that, relying thereon, he expended time and effort in raising the $10,000; also to show knowledge on the part of the *Page 681 
executors of the existence, nature and amount of the plaintiffs' claim.
Having introduced a letter from Hatch to Fields, written April 11th, 1907, informing him that the $10,000 had been raised, the plaintiffs offered a letter from Fields, acknowledging the receipt of Hatch's letter, and stating that the executors would consult with some of the legatees, and that he trusted that no opposition to the carrying out of Mrs. Boardman's wishes would be encountered. The defendants objected to the introduction of the last part of the letter, as immaterial to the issues and harmful to them. The letter as a whole was admissible as tending to show knowledge, on the part of the executors, of the plaintiffs' claim that the conditions of the subscription had been fulfilled, and that the plaintiffs, within four months thereafter, claimed payment of the $20,000. Whether the claim had been presented was one of the facts in issue upon the pleadings. The fact that the legatees were to be consulted by him regarding the payment of the claim tended to prove that at that time it had been presented. The evidence was therefore properly admitted.
   There is error and a new trial is ordered.
In this opinion the other judges concurred.